Citation Nr: 1636627	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991 and from January 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied an evaluation in excess of 30 percent for service-connected PTSD.  Subsequently, the evaluation was increased to 50 percent in a June 2010 rating decision, effective December 4, 2009, the date of the Veteran's claim for an increased rating.  

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 

The Board remanded this case in June 2015 for additional development.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The credible and probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's PTSD has been productive of symptoms causing occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.

2.  From December 4, 2012, forward, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for a rating of 70 percent schedular rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From December 4, 2012, forward, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A January 2010 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that could support entitlement to a higher rating, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in January 2010, October 2011, November 2015, and February 2016 that included consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in June 2015 to obtain additional records and to afford the Veteran a new VA examination.  All of these actions have been accomplished.  Therefore, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, 

the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


PTSD

The Veteran contends that a rating in excess of 50 percent is warranted for his PTSD.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas').

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment). 

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

On VA examination in January 2010, it was noted that the Veteran had chronic, daily psychiatric symptoms with no remission.  He had a chronic, daily, variable, anxious, and irritable mood and affect with average energy and variable concentration.  His sleep was extremely poor, approximately three hours a night. He had nightmares of death and dying approximately three times weekly.  The Veteran had attended college from January 2008 to December 2009, but received poor grades and was currently on academic suspension for his poor grades and lack of focus.  He socially isolated a great deal and had missed 90 days from his job in the past year.  He was employed full-time at his job since December 2008.  He was married to his second wife for 10 years and had three children.  He reported a difficult relationship with his wife and children at times due to irritability.  He stated that he had a few acquaintances but no friends.  

On mental status examination, the Veteran's speech rate was normal; thought processes were logical with normal communication; associations were intact; and perceptions examination yielded no hallucinations, no delusions, no obsessions, and no compulsions.  The Veteran admitted to occasional thoughts of suicide without definite plan or intent to harm himself.  He denied homicidal thoughts. His affect was judged to be one of mild anxiety.  Cognitive examination yielded a patient that was oriented to time, person, and place.  Memory was mildly decreased with intact remote memory.  Attention and concentration and language and fund of knowledge were acceptable.  Impulse control and judgment and insight were acceptable.  The veteran maintained personal hygiene and other basic activities of daily living.  He had panic attacks alone and in crowds.  He had chronic sleep impairment.  The examiner assigned a GAF scale score of 60.  Further, the examiner stated that there was an occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normally).  Examples and pertinent symptoms included a chronic daily variable mood with poor sleep and variable attention.  



On VA examination in October 2011, the Veteran's PTSD with depression and insomnia diagnosis was confirmed.  The provider stated that the Veteran was a recovering alcoholic and was separated from his spouse but maintained a good relationship with his children.  The examiner also noted that the Veteran was having arguments with his peers at work which indicated a decline in family and occupational function.  The Veteran reported that his wife told him he was demented and threatened to divorce him if he did not seek help for his PTSD.  He also reported that he did not socialize outside of his family.  The examiner stated that the Veteran had lost 90 days of work over the last three years due in part to his service-connected PTSD, he had heated arguments with coworkers on more than 10 occasions in a month, and that he received counseling twice a month for one and a half years with a VA outpatient PTSD counselor.  He reported experiencing panic attacks three times per week, the inability to sleep more than three-to-four nights per month, getting jumpy when it would get dark, and daytime intrusive memories of death.  The Veteran further reported hypervigilance, increased startle response, avoidance, anxiety at the sight of blood, and prior to their separation he would elbow his wife in bed.  After assessing the Veteran, the provider assigned a GAF score of 59.  

VA treatment sessions dated through 2016 also depict moderate to severe PTSD.  In a December 2012 VA treatment session, the Veteran reported severe familial stress that prevented him from adequately addressing his PTSD symptoms.  He reported suicidal and homicidal ideations toward himself and his wife.  He also reported nightmares, feeling haunted, angry, and frustrated when reminded of his stressor, and experienced physiological responses including sweating and racing heart.  He noted that he was distancing himself from his family.  He and his wife agreed that he was extremely volatile, irritable, angry, and verbally abusive at the smallest incident.  He also reported obsessive rituals including checking the doors, the windows, and touring the perimeter.  



In a VA mental health note from October 2015, the Veteran again reported stress and having difficulty focusing or concentrating.  He also stated that he was still not eating or sleeping well.  He again reported significant familial stress and began to recognize that most counseling sessions were focused on supporting him to cope with his wife's idiosyncrasies that would demean him and trigger him to traumatic events of deployment.  

On VA examination in November 2015, the Veteran's PTSD diagnosis was again confirmed.  He stated that he last worked in December 2012 in a position that he had held for four years.  He said that the job was "too stressful" and that every two years, the job was up for reapplication and he did not apply.  He attended college from 2012-2105.  He began taking a full-time course load and reduced it each semester because he was having difficulty handling it.  He was currently in his senior year and needed 32 credits to graduate.  The Veteran further reported that he divorced in 2012 and had no current significant other.   He lived with his son and two daughters.  He had good relationships with his children and his 
parents.  He spoke with his parents two to three times a week and to his siblings 
once in a while.  He reported having friends, but that he did not see them.  

The Veteran reported his general mood as paranoid and depressed, and that he was paranoid about people talking negatively about him.  He reported feeling depressed frequently with persistent anxiety and panic-like symptoms, including shortness of breath and tunnel vision.  He noted trouble falling and staying asleep, averaging three hours of sleep a night.  He endorsed poor concentration, persistent feelings of worthlessness, hopelessness, and passive suicidal ideations twice a year without intent or a plan.  Additional symptoms noted included mild memory loss and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Veteran further elaborated on his PTSD in his April 14, 2015 hearing.  He reported that he did not like to be around people, had no friends outside of his family, and that he had episodes that prevented him from working.  He stated that his children would describe him as on edge all the time and irritable when forgetting to take his medication.  He also stated that he was very paranoid and would obsessively check on his children several times before being able to fall asleep.  He also noted that he received treatment at VA every two weeks for his PTSD.  

The foregoing medical evidence warrants a 70 percent rating for the Veteran's PTSD throughout the rating period.  The January 2010 and October 2011 VA examinations detailed occupational and social impairment including difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships including with his coworkers, and suicidal ideations.  They also detailed hallucinations hypervigilance and unprovoked irritability.  The VA outpatient treatment records confirmed nearly all of these symptoms.  The November 2015 VA examination noted suicidal ideation and mild memory loss.  The Veteran confirmed several of these symptoms in his April 2015 VA examination noting he was easily agitated, had difficulty falling asleep and staying asleep, to being hypervigilant, and obsessively checking on his children.  Thus, throughout the rating period, the favorable probative evidence shows that the Veteran's PTSD warranted a 70 percent rating.  

Despite the evidence warranting a 70 percent rating, the VA examiners selected the occupational and social impairment rating criteria for less than a 100 percent rating.  The January 2010 VA examiner reported that the Veteran had an occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks due to his PTSD symptoms, but that he had generally satisfactory functioning.  The October 2011 VA examiner selected occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability perform occupational tasks.  Most recently, the November 2015 VA examiner selected occupational and social impairment with reduced reliability and productivity.  In addition, the evidence shows that the Veteran was employed full time through December 2012 and then attended college through 2015.  He has reported having a good relationship with his children and parents.  Thus, because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and do not result in total occupational and social impairment, the criteria for a 100 percent rating are not more nearly approximated.  See 38 C.F.R. § 4.130, DC 9435; Vazquez-Claudio, 713 F.3d at 116, 188.  Rather, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating under DC 9411 and the General Rating Formula.  See 38 C.F.R. § 4.130.

The evidence shows that the Veteran's PTSD has not met or approximated the criteria for a rating greater than 70 percent at any point during the pendency of this claim, for the reasons explained above.  Rather, it has more nearly approximated the criteria for a 70 percent rating throughout this period.  Thus, staged ratings are not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126.  

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, as explained above, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity are contemplated by the General Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral absent evidence that it produces disability distinct from, or more severe than, the levels of disability contemplated by the schedular criteria such as to render their application impractical.  Here, the evidence shows that the Veteran does not have signs, symptoms, or functional impairment resulting in disability distinct from, or more severe than, the disability picture contemplated by a 70 percent rating under the General Rating Formula, such as to render application of the regular schedular standards impractical.  



The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, the schedular criteria are generally assumed to adequately account for an individual's circumstances, even if they do not specifically address such circumstances or challenges unique to the claimant. See id.; 38 C.F.R. § 4.1; cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).

In short, there is no indication that the Veteran's symptoms and clinical findings are so exceptional or unusual in relation to the schedular criteria such as to render application of the rating schedule impractical.  Thus, as the first Thun factor is not satisfied, consideration of the other Thun factors is moot, and the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.


TDIU

The Veteran maintains that his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  See July 2011 deferred rating and August 2015 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered. 38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes. Id.

Here, during the entirety of the appellate period, based in part on the above decision, the Veteran has a 70 percent rating for PTSD; a 20 percent rating for lumbar spine disc disease; a 10 percent rating for radiculopathy for the right lower extremity associated with lumbar spine disc disease; a noncompensable rating for radiculopathy of the left lower extremity associated with lumbar spine disc disease prior to February 23, 2016, and 10 percent from that date forward; a 0 percent rating for residuals of fracture of his left fifth metacarpal; and a noncompensable rating for hemorrhoids.  Accordingly, he meets the schedular threshold for TDIU consideration.  See 38 C.F.R. § 4.16(a).

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence of record reflects that he bachelor's degrees in social science.  His occupational experience includes employment as a custodian, public service as a councilman, and later as a substitute teacher.  He was employed full time until December 3, 2012.  See VA Form 21-4192, dated December 10, 2015.  Although he subsequently began taking a full-time course load in college, he reduced it each semester because he was having difficulty handling it.  

Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). And in the instant case, the Board finds that the criteria for entitlement to a TDIU are met.

Although the Veteran was able to earn a bachelor's degree, his previous employment is a mixture of laborious and sedentary work.  He was a custodian for a period of time, ran for and was elected to serve as a councilman, and then after VA vocational rehabilitation, he worked as a substitute teacher earning $75 per day.  However, in his April 2015 hearing, he reported working sporadic and unpredictable hours as a substitute teacher noting he would work as often as three days per week or as little as twelve hours per week with little to no notice on the amount of hours.  He also reported that while working as councilman, he was asked to step down due to prolonged absence resulting from his PTSD.  

The VA medical evidence supports the Veteran's entitlement to TDIU from December 4, 2012 forward.  The February 2016 VA examiner stated that at the time of the examination, the Veteran's lumbar spine condition prevented him from bending or twisting, lifting over five pounds, sitting more than one hour without opportunity to move or stretch and to change positions.  Regarding the Veteran's PTSD, the November 2015 VA examiner noted that it was less likely than not that the Veteran was unemployable due to his PTSD.  However, she noted that intermittent moderate impairment of reliability and productivity, moderate impairment of concentration, short-term memory, and mood, and mild impairment with intermittently moderate impairment of self-care.  Finally, the Veteran's April 2015 testimony is supportive of entitlement to TDIU.  He reported, and the record confirms, that his PTSD interfered with his school and his work.  He also reported, and the record supports, prolonged periods of absence during employment as a councilman and as a custodian due to his PTSD.  

Although some VA examiners have found that the Veteran's service-connected disabilities do not render him unemployable, these examiners have not considered the combined effects of his disabilities.  Given the restrictions on his employability, and resolving any doubt in favor of the Veteran, the Board finds that, as of  December 4, 2012, the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience.  Moreover, the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Furthermore, as discussed, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  Here, the facts show that the Veteran has a bachelor's degree in social science but has moderate to severe PTSD which limits his ability to effectively interact with others, causes difficulty in stressful situations, and has caused prolonged periods of absence.  He also has a serious lumbar spine condition that greatly limits his ability to perform any physical labor.  Given the restrictions on his ability to sit for extended periods and to lift over five pounds combined with the impairment associated with his PTSD, it is not clear what type of substantially gainful work the Veteran could perform when considering his educational and occupational experience.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met from December 4, 2012, forward.  See 38 C.F.R. § 4.16. See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Entitlement to a TDIU is not warranted prior to December 4, 2012 as the Veteran was employed on a full-time basis prior to that date.  See Faust v. West, 13 Vet. App. 342, 356 (2000).


ORDER

Entitlement to a disability rating of 70 percent for PTSD is granted, subject to the law governing payment of monetary benefits.  

From December 4, 2012, forward, entitlement to TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


